 1
                                                                 CLERK, ~,S.'DISTRICT
                                                                              ~LCU
                                                            I
                                                                                        COURT
 2

 3                                                                   ~ - 42020
                                                            CENTRAL~
 4                                                          _v     DIsn7 ~CT F~ Cq
                                                                                   F cR r~,~
                                                                                  ~EP~~ry
 5

 6
 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10 ~ ABR.AHAM TUMANYAN,                     CASE NO. CV 20-1839-MWF (PJW)

11                   Petitioner,        )   [     3~D] ORDER DISMISSING
                                            PETITION WITHOUT PREJUDICE AND
12                    v.                )   DENYING CERTIFICATE OF
                                            APPEALABILITY
13   NEW FOLSOM STATE PRISON WARDEN
     JEFF MCCOMBER,
14
                     Respondent
15
16

17        Before the Court is a Petition for Writ of Habeas Corpus in which
18   Petitioner appears to be challenging a 2019 conviction from the Los
19   Angeles County Superior Court, which is presently on appeal.            For the
20   following reasons, the Petition is dismissed without prejudice.
21        As a matter of comity between state and federal courts, a federal
22   court will generally not address the merits of a habeas corpus
23   petition unless the petitioner has exhausted his state remedies.               Rose
24   v. Lundy, 455 U.S. 509, 518-22 (1982); see also 28 U.S.C.
25   § 2254(b)(1).   To exhaust state remedies, a petitioner must present
26   his contentions to the state courts, and the highest court of the
27   state must dispose of them on the merits.    O'Sullivan v. Boerckel, 526
28   U.S. 838, 842, 844-45 (1999).
 1          A review of the state appellate court website, at

 2   appellatecases.courtinfo.ca.gov (Case No. B299502), reveals that

 3   Petitioner's direct appeal of his conviction is pending before the

 4   California Court of Appeal.                Because Petitioner's appeal is still

 5   pending, any claims are necessarily unexhausted.                         For that reason, the

 6   Petition is dismissed without prejudice.                       See Raspberry v. Garcia, 448

 7   F.3d 1150, 1154 (9th Cir. 2006) ("Once a district court determines

 8   that a habeas petition contains only unexhausted claims, it need not

 9   inquire further as to the petitioner's intentions.                         Instead, it may

10   simply dismiss the habeas petition for failure to exhaust.").

11          Further, the Court finds that Petitioner has not made a

12   substantial showing of the denial of a constitutional right or that

13   the Court erred in its procedural ruling and, therefore, a certificate

14   of appealability will not issue in this case.                         See 28 U.S.C.

15   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-E1 v. Cockrell, 537 U.S.

16   322, 336 (2003); Slack v. 1~cDaniel, 529 U.S. 473, 484 (2000).

17          IT IS SO ORDERED

18          DATED:        ~ ~ ~ ~ ~~ -                      ~-.    /1 /Z       ~7                    ~I

19
                                                         yrvr~/       ~ i
20                                                MICHAEL W. F TZGE:
                                                  UNITED STATE DIS'
21
     Pres     ted by:
22

23      ~   i~~~Vi    Cam'(~~~%~'~
     P TRICK J. W   H
24   UNITED STATES MAGISTRATE JUDGE

25   S:\PJW\Cases-State Habeas\TUMANYAN, A 1839\Ord_Dism_Pet.wpd


26

27

28

                                                        2
